                   IN THE UNITED STATES DISTRICT COURT
Case 7:20-cv-00686-MFU-JCH  DocumentDISTRICT
                  FOR THE WESTERN    6 Filed 12/23/20 Page 1 of 1 Pageid#: 85
                                              OF VIRGINIA
                                     ROANOKE DIVISION


 FOREVER AL-MANI HAMILTON, I,                      Civil Action No. 7:20-cv-00686
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 CARL A. MANIS, et al,                             Chief United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 18, 2020, the court directed plaintiff to submit within 20 days from

the date of the order a statement of assets, an inmate account form, and a certified copy of

plaintiff’s trust fund account statement for the six-month period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                      23rd day of December, 2020.
        ENTER: This _____

                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2020.12.23 12:43:00
                                              __________________________________
                                                               -05'00'
                                                      Chief United States District Judge
